   4:20-cr-03058-JMG-CRZ Doc # 18 Filed: 08/13/20 Page 1 of 2 - Page ID # 32




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                             4:20CR3058

     vs.
                                                            ORDER
VINCENT CONIGLIO,

                  Defendant.


      Defendant has moved to continue the trial, (Filing No. 17), because
defense counsel is being quarantined due to the pandemic and the parties are
currently engaged in plea discussions. The motion to continue is unopposed.
Based on the showing set forth in the motion, the court finds the motion should
be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 17), is granted.

      2)    The trial of this case is set to commence before the Honorable John
            M. Gerrard, United States District Judge, in Courtroom 1, 100
            Centennial Mall North, United States Courthouse, Lincoln, Nebraska,
            at 9:00 a.m. on October 19, 2020, or as soon thereafter as the case
            may be called, for a duration of five (5) trial days. Jury selection will
            be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and October 19, 2020, shall
            be deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
4:20-cr-03058-JMG-CRZ Doc # 18 Filed: 08/13/20 Page 2 of 2 - Page ID # 33




         local rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 13th day of August, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
